09/29/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0079

                                          DA 21-0079
                                       _________________

EAST BENCH IRRIGATION DISTRICT; UNITED
STATES OF AMERICA (Bureau of Reclamation),

            Claimants and Appellees,

EAST BENCH IRRIGATION DISTRICT;
POINT OF ROCKS ANGUS RANCH, INC.,

            Objectors and Appellees,

MADISON VALLEY GARDEN RANCH, LLC,

           Counterobjector and Appellee,

OPEN A RANCH, INC.,
                                                                    ORDER
            Counterobjector and Appellant,

GEODUCK LAND & CATTLE, LLC; SMITH’S
ELK MEADOWS RANCH, LLC,

            Notice of Intent to Appear and Appellees,

BAR J RANCH; DAVID E. & SHELLI SCHUETT;
BALDY VIEW ENTERPRISES, LLC; WILLIAM C.
MANCORONAL; ROXANNE E. MANCORONAL;
JUSTICE D. DEVERS; WILLIAM R. GROSE; POINT
OF ROCKS ANGUS RANCH, INC., CLARK
CANYON WATER SUPPLY,

            Intervenors and Appellees.
                                    _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Russ McElyea, Chief Water Judge.

                                                   For the Court,

                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 29 2021